Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/635010, filed on 01/29/2020. Claims 9-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 106494608 A).

Regarding Claim 9, Chen teaches a hybrid aerial vehicle (Fig. 1) fitted with retractable wings (Fig. 1 elements 3 and 4), comprising a mechanism adapted to perform coordinated contraction of said wings into its fuselage (Shown in Fig. 2), and coordinated extension of said wings therefrom (Shown in Fig. 1).

Regarding Claim 10, Chen teaches the limitations set forth in Claim 9 and further discloses a mechanism adapted to move the wings, such that they do not interfere with the operation of the propellers (Figs. 1 and 2; “As shown in FIG. 1, FIG. 2, FIG. 4, FIG. 6, wings (3) and the horizontal tail wing (4) are connected with a rotating mechanism, the mechanism can be made with the detection position information of the speed reducing motor (14), shown in FIG. 7 and FIG. 8”, PE2E English translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al. (US 20160347446 A1) in view of Alley et al. (US 9545991 B1).

Regarding Claim 11, Vetter teaches a mechanism for moving the wings of a hybrid aerial vehicle (Fig. 4 element 10) from a folded position (Fig. 4) to an extended position (Fig. 9), and for folding said wings when in extended position, comprising: two wings (Fig 9 elements 34A and 34B), a motor provided with a shaft rotatable thereby (“an auxiliary electric, or hydraulic drive motor or motors (not shown in this illustration, but easily envisioned) may be added to the main rotor transmission/clutch drive mechanism (not shown, as described above) fir low speed rotation of the rotor hubs through the gears of drive shafts” Par [0027] lines 42-47); 
	Vetter fails to explicitly teach two wings each provided with a teethed gear connected thereto at the end proximal to the mechanism, wherein one of said wings is elevatable when rotating around the axis of its teethed gear; engagement teeth provided at the distal end of said shaft or close thereto, adapted to engage the gears of said wings; and a screw or the like extended shaft, provided with a spiral groove, in contact with the elevatable wing; whereby the rotation of the motor shaft elevates the elevatable wing to a plane higher than that of the open position, while concurrently moving both wings one toward the other to a folded position.
	However, Alley teaches two wings (Fig. 2B elements 110) each provided with a teethed gear connected thereto at the end proximal to the mechanism (Fig. 2B elements 220), wherein one of said wings is elevatable when rotating around the axis of its teethed gear (Shown in Fig. 10A); engagement teeth provided at the distal end of said shaft or close thereto, adapted to engage the gears of said wings (Fig. 2A element 225); and a screw or the like extended shaft, provided with a spiral groove, in contact with the elevatable wing (Fig. 2A element 225); whereby the rotation of the motor shaft elevates the elevatable wing to a plane higher than that of the open position, while concurrently moving both wings one toward the other to a folded position (Shown in Fig. 10A).
	Vetter and Alley are considered to be analogous to the claimed invention as they are in the same field of foldable aircraft wings. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding wings of Vetter with the teethed gears and overlapping wings when not deployed as disclosed by Alley. Gears with teeth are known in the art for rotation. Overlapping wings would be obvious as the stored position would be more compact. 



Regarding Claim 12, Vetter and Alley teach the limitations set forth in Claim 11.
	Vetter further discloses the mechanism of claim 11, which is adapted to operate when the hybrid aerial vehicle is airborne (“Moreover, according to embodiments described, herein, the ability to change aircraft configurations during a flight profile from a VTOL configuration to a high speed fixed or swing wing configuration and vice versa presents advantages such as choice of takeoff or landing sites, fuel conservation, longer maximum flight distances or legs, quietness, increased safety factors and more flexibility of flight profiles for various missions” Par [0016] lines 12-19). 

Regarding Claim 13, Vetter and Alley teach the limitations set forth in Claim 11.
	Vetter further discloses the two wings are located on the same plane when in extended position (Fig. 9 elements 34A and 34B). 

Regarding Claim 14, Vetter and Alley teach the limitations set forth in Claim 11.
	Alley further discloses the screw or the like extended shaft is provided with a gear position thereon (Fig. 2B elements 220 and 225). 

Regarding Claim 15, Vetter and Alley teach the limitations set forth in Claim 14.
	Alley further discloses the gear comprises a cogwheel (Fig. 2B element 220).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644